2015 WI 7

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2013AP312-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Andrew J. Bryant, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Andrew J. Bryant,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST BRYANT

OPINION FILED:          January 28, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                              2015 WI 7
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.       2013AP312-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Andrew J. Bryant, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
              Complainant,
                                                                    JAN 28, 2015
      v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Andrew J. Bryant,

              Respondent.




      ATTORNEY       disciplinary       proceeding.         Attorney's          license

suspended.



      ¶1      PER   CURIAM.      This   case     is    before      us    pursuant       to

SCR 22.14(2)1       and   SCR   22.17(2)2   on   a    stipulation        between      the


      1
          SCR 22.14(2) states:

           The respondent may by answer plead no contest to
      allegations of misconduct in the complaint.       The
      referee shall make a determination of misconduct in
      respect to each allegation to which no contest is
      pleaded and for which the referee finds an adequate
      factual basis in the record.        In a subsequent
      disciplinary or reinstatement proceeding, it shall be
                                                     (continued)
                                                                    No.   2013AP312-D



parties, Attorney         Andrew    J.   Bryant      and the Office of Lawyer

Regulation (OLR).            In the stipulation, Attorney Bryant pled no

contest to 37 of 38 counts of misconduct alleged in the OLR's

third    amended       complaint.          The       referee   issued     a     report

recommending that the court suspend Attorney Bryant's license to

practice   law     for    three    years,      order    Attorney    Bryant      to   pay

restitution      to    two    clients    as    set     forth   herein,    and      order

Attorney Bryant to pay the full costs of this proceeding, which

total $9,175.05 as of September 2, 2014.

    ¶2     We      approve        the    recommendations         stated       in     the

stipulation      and     adopt    the    stipulated      findings    of   fact       and

conclusions      of      law.       We      agree      that    Attorney       Bryant's

professional misconduct warrants a three-year suspension of his

Wisconsin law license.             We further order that Attorney Bryant

make restitution to M.W. and M.C. as outlined below, and that he

pay the full costs of this disciplinary proceeding.




    conclusively presumed that the respondent engaged in
    the misconduct determined on the basis of a no contest
    plea.
    2
        SCR 22.17(2) states:

         If no appeal is filed timely, the supreme court
    shall review the referee's report; adopt, reject or
    modify the referee's findings and conclusions or
    remand the matter to the referee for additional
    findings;   and   determine  and   impose  appropriate
    discipline.   The court, on its own motion, may order
    the parties to file briefs in the matter.


                                           2
                                                                               No.     2013AP312-D



    ¶3      Attorney        Bryant        was          admitted    to     practice         law     in

Wisconsin    in   1992.           He     most          recently    practiced         as    a     solo

attorney in Verona.

    ¶4      In    January         of      2012,         Attorney       Bryant        received      a

consensual private reprimand for misconduct that included lack

of competence, lack of diligence, failure to consult with his

client    regarding      the      means        by       which    the     objectives        of    the

representation     were      to     be        pursued,      and    failure      to        keep    his

client adequately informed.                   Private Reprimand No. 2012-01.

    ¶5      On    June      24,      2014,          this    court       suspended         Attorney

Bryant's license for a period of four months for 15 counts of

misconduct including:               practice of law while his license was

administratively suspended; failure to obtain a written conflict

waiver;    failure     to      utilize         a       written     fee    agreement;           trust

account   violations;        lack        of    diligence;         failure       to    provide       a

client's file to successor counsel; lack of competence; failure

to make reasonable efforts to expedite litigation; failure to

keep his client reasonably informed; failure to explain matters
sufficiently; knowingly disobeying circuit court scheduling and

sanction orders; conduct intended merely to harass or delay; and

misrepresentation.             In        re    Disciplinary            Proceedings         Against

Bryant, 2014 WI 43, 354 Wis. 2d 684, 847 N.W.2d 833.                                  We imposed

certain conditions on Attorney Bryant's future reinstatement in

that matter.      Id, ¶52.        His license remains suspended.

    ¶6      On February 8, 2013, the OLR filed the disciplinary

complaint   giving       rise       to    this         decision.         The   complaint          was
amended several times; the third, and final, amended complaint
                                                   3
                                                                       No.   2013AP312-D



was filed January 24, 2014, and contained some 255 separately

numbered     paragraphs       describing         38    counts    of     misconduct        in

connection     with    Attorney        Bryant's        representation        of        seven

clients.

      ¶7     Before   an    evidentiary          hearing   was    conducted       on     the

complaint, Attorney Bryant withdrew his answers and entered into

the   stipulation     now     before      the    court,    in    which    the     parties

agreed to dismiss Count 13 and Attorney Bryant pled no contest

to the remaining 37 counts.

      ¶8     The    referee,    James       C.    Boll,    accepted       all     of    the

factual allegations of the complaint as his findings of fact.

Based on those facts, the referee concluded that Attorney Bryant

had engaged in 37 separate acts of professional misconduct.

      ¶9     Given the volume of the factual findings and legal

conclusions made by the referee, we do not repeat them all here.

It is sufficient to provide the following brief summary of each

client     matter   followed    by     summary        information      concerning        the

serious misconduct committed by Attorney Bryant.
      Matter of J.N. (Counts 1-2)

      ¶10    On August 8, 2008, J.N. and her husband filed a joint

petition     for    divorce    in    Dane       County     circuit      court.          J.N.

retained Attorney Bryant, signed a fee agreement, and paid an

advanced     fee.      During       the    representation,            Attorney     Bryant

engaged in trust account violations by failing to provide J.N.

with an accounting, notice, or statement before disbursing trust

account funds, and failed to respond to the OLR's requests for
information concerning the ensuing grievance.
                                            4
                                                                          No.        2013AP312-D



       Matter of M.W. (Counts 3-11)

       ¶11    In April of 2010, M.W. retained Attorney Bryant to

represent her in a divorce proceeding.                     Attorney Bryant failed

to provide M.W. with any timely periodic invoices, and disbursed

attorney's      fees    and     trust      account   funds      to    himself          without

providing M.W. an itemized bill or accounting.                            He also failed

to communicate with his client, failed to act with diligence in

the representation, failed to provide M.W. with an accounting

after final distribution of the trust property, failed to comply

with a court commissioner's order, which resulted in his client

being   held     in    contempt,      and    converted     client         funds        to   pay

himself      attorney's    fees.        Attorney     Bryant      further         failed       to

respond to the OLR's requests for information about the ensuing

grievance,     resulting       in    the    temporary    suspension             of    his   law

license.       Office     of    Lawyer      Regulation     v.    Andrew         J.     Bryant,

Sup. Ct. Case No. 2012XX946-D.

       Matter of M.C. (Counts 12-15)

       ¶12    In April of 2009, M.C. hired Attorney Bryant to pursue
claims against her former employer for termination based upon

gender and for denial of employer insurance benefits for long-

term    disability      benefits.           Attorney     Bryant       failed          to    take

substantive     action     in    M.C.'s      case,   and     repeatedly          failed       to

respond to her requests for information about her case.                                       He

further failed to respond to the OLR's requests for information

regarding      the    ensuing       grievance,     resulting         in   the        temporary

suspension of his law license.                   Office of Lawyer Regulation v.
Andrew J. Bryant, Sup. Ct. Case No. 2012XX946-D.
                                             5
                                                                         No.       2013AP312-D



       Matter of G.G. (Counts 16-24)

       ¶13    In December of 2008, G.G., a City of Madison employee,

slipped and fell on an icy restaurant stoop, sustaining injury.

In    2009,    G.G.    hired      Attorney       Bryant    to     pursue       a    worker's

compensation claim and a third-party personal injury lawsuit on

his    behalf.         Attorney     Bryant       failed    to     prepare      a     written

contingent fee agreement and, other that purportedly hiring an

investigator      to    pursue     evidence,       failed        to   take     any     other

meaningful     action     on    the     matter.      He    failed      to      return     his

client's calls or otherwise respond to requests for information.

Ultimately,      the    statute     of   limitations        on    both     the      worker's

compensation and the third-party claims expired.

       ¶14    In May of 2010, G.G. also hired Attorney Bryant to

represent him in divorce proceedings.                    Attorney Bryant failed to

prepare a written fee agreement, improperly paid himself $2,000

in    attorney's       fees     from     trust     account        funds,       failed      to

communicate      with    G.G.     regarding       the     status      of    the      divorce

proceedings, failed to respond to requests for information, and
engaged in trust account violations.                    He then failed to respond

to the OLR's requests for investigation relating to the ensuing

grievance, resulting in the temporary suspension of his license

to practice law.         Office of Lawyer Regulation v. Andrew Bryant,

Sup. Ct. Case No. 2012XX493-D.

       Matter of K.R. (Counts 25-30)

       ¶15    In March of 2010, K.R. hired Attorney Bryant to pursue

an employment discrimination claim against his former employer.
Attorney      Bryant    failed     to    prepare     a    written      contingent         fee
                                             6
                                                                              No.       2013AP312-D



agreement, failed to pursue his client's claim, and repeatedly

failed to respond to his client's requests for information.                                     He

further failed to respond to the OLR's requests for information

regarding        the    ensuing       grievance,        resulting       in       the    temporary

suspension of his license to practice law.                                 Office of Lawyer

Regulation v. Andrew J. Bryant, Sup. Ct. Case No. 2012XX946-D.

      Matter of A.C. (Counts 31-34)

      ¶16    On        August   15,     2001,         A.C.    suffered       a    work-related

injury      at    his      place      of    employment          and     was       subsequently

terminated.            Attorney Bryant agreed to represent A.C. in his

effort to pursue a discrimination claim with the Equal Rights

Division of the Wisconsin Department of Workforce Development.

      ¶17    On        March    25,    2011,      A.C.       signed    a     contingent         fee

agreement.              After    Attorney            Bryant    filed       his         notice    of

appearance, A.C. never heard from him again.                                 Attorney Bryant

failed to respond to requests of successor counsel to relinquish

A.C.'s file, and then failed to respond to the OLR's requests

for information relating to the ensuing grievance, resulting in
the   temporary         suspension         of    Attorney       Bryant's         law     license.

Office of Lawyer Regulation v. Andrew J. Bryant, Sup. Ct. Case

No. 2012XX946-D.

      Matter of J.F. (Counts 35-38)

      ¶18    In December of 2009, J.F. hired Attorney Bryant to

pursue a personal injury claim on J.F.'s behalf.                                 J.F. signed a

contingent        fee    agreement.             Attorney       Bryant      then        repeatedly

failed to communicate with J.F. and took no action on the case.
He also failed to respond to the OLR's requests for information
                                                 7
                                                                        No.     2013AP312-D



relating to the ensuing grievance, resulting in the temporary

suspension of his license to practice law.                            Office of Lawyer

Regulation v. Andrew J. Bryant, Sup. Ct. Case No. 2012XX946-D.

      ¶19    The    stipulation         executed     by   the     OLR     and    Attorney

Bryant   provided     and       the    referee     concluded      that,      contrary     to

SCR 20:1.1,        Attorney       Bryant        failed    to     provide         competent

representation during his work on the matters of G.G. (Count 16)

and K.R. (Count 25).

      ¶20    The    stipulation         provided    and    the    referee       concluded

that, contrary to SCR 20:1.3, Attorney Bryant failed to take

meaningful     action      or    advance    his     client's      interests        in    the

following client matters:              M.W. (Count 3), M.C. (Count 12), G.G.

(Count      17),   K.R.     (Count       26),     A.C.    (Count       31),     and     J.F.

(Count 35).

      ¶21    The    stipulation         provided    and    the    referee       concluded

that, contrary to SCR 20:1.4(a)(3), Attorney Bryant failed to

keep the following clients reasonably informed about the status

of   their    matter:           M.W.    (Count     4),    G.G.    (Count        18),    K.R.
(Count 27), A.C. (Count 32), and J.F. (Count 36).

      ¶22    The    stipulation         provided    and    the    referee       concluded

that, contrary to SCR 20:1.4(a)(4), Attorney Bryant failed to

promptly     comply    with      reasonable       requests       by    the    client     for

information in the following client matters:                           M.W. (Count 5),

G.G. (Count 19), K.R. (Count 28), A.C. (Count 32), and J.F.

(Count 37).

      ¶23    The    stipulation         provided    and    the    referee       concluded
that,    contrary     to    SCR       20:1.4(b),    Attorney      Bryant        failed    to
                                            8
                                                                           No.   2013AP312-D



explain matters to the extent reasonably necessary to permit the

client to make informed decisions regarding the representation

during his work on the matters of M.C. (Count 14) and G.G.

(Count 20).

    ¶24    The     stipulation        provided         and    the    referee     concluded

that,   contrary    to    SCR       20:1.5(b)(1)        and    (2),       Attorney   Bryant

improperly    accepted         advanced        fees     without       communicating       in

writing the basis or rate of the fee and expenses and failed to

communicate in writing the purpose and effect of the advanced

fees received in the matter of G.G. (Count 21).

    ¶25    The     stipulation        provided         and    the    referee     concluded

that,   contrary     to       SCR    20:1.15(b)(4)           and    SCR    20:1.15(g)(1),

Attorney   Bryant     failed         to    properly      hold       unearned     fees     and

advanced   payment       of    fees       in   trust    in     the    matters     of    J.N.

(Count 1), M.W. (Count 6), and G.G. (Count 23).

    ¶26    The     stipulation        provided         and    the    referee     concluded

that, contrary to SCR 20:1.15(d)(1) and (2), Attorney Bryant

converted client funds to pay himself attorney's fees during his
work on the M.W. matter (Counts 7 and 8).

    ¶27    The     stipulation        provided         and    the    referee     concluded

that,   contrary    to    SCR       20:1.16(d),        Attorney      Bryant      failed    to

respond to multiple written requests to relinquish a client file

during his representation of A.C. (Count 33).

    ¶28    The     stipulation        provided         and    the    referee     concluded

that, contrary to SCR 20:1.5(c), Attorney Bryant failed to enter

into a written contingent fee agreement during his work on the
matters of G.G. (Count 22) and K.R. (Count 29).
                                               9
                                                                          No.      2013AP312-D



       ¶29     The   stipulation       provided        and    the   referee        concluded

that by knowingly and without justification disobeying a court's

order, resulting in the issuance of a court order finding his

client    in    contempt,       Attorney         Bryant      violated     SCR      20:3.4(c)

during his work on the M.W. matter (Count 9).

       ¶30     The   stipulation       provided        and    the   referee        concluded

that,    contrary     to     SCR    20:8.4(c),         Attorney     Bryant      engaged       in

dishonesty, fraud, deceit, or misrepresentation during his work

on the M.W. matter (Count 10).

       ¶31     The   stipulation       provided        and    the   referee        concluded

that, contrary to SCR 22.03(2), SCR 22.03(6), and SCR 20:8.4(h),

Attorney Bryant failed to provide relevant information to the

OLR in a timely fashion, and failed to answer questions fully or

otherwise      provide      information       requested        by   the     OLR,       in   the

following      matters:        J.N.       (Count    2),      M.W.   (Count       11),       M.C.

(Count 15), G.G. (Count 24), K.R. (Count 30), A.C. (Count 34),

and J.F. (Count 38).

       ¶32     Attorney Bryant pled no contest to the above counts of
misconduct.          The    parties'      stipulation         recited     that        Attorney

Bryant understands the allegations of the complaint, that he

enters the stipulation freely, knowingly, and voluntarily, and

that he understands that he had a right to contest the matters

and consult with and be represented by counsel.                         Attorney Bryant

also    explicitly         stated    in    the     stipulation       that       his    mental

health/medical        issues        are    not     a     defense     to      the      alleged

misconduct.


                                            10
                                                                         No.    2013AP312-D



       ¶33    The parties stipulated that a three-year suspension

was    appropriate       discipline.           The    referee      agreed,      and     also

recommended      restitution      as    stipulated         by    the    parties,   noting

that Attorney Bryant did not dispute that he owed restitution to

these clients.3         The referee further recommended the imposition

of full costs, which total $9,175.05 as of September 2, 2014.

       ¶34    Because no appeal was filed from the referee's report

and        recommendation,       our      review          proceeds        pursuant       to

SCR 22.17(2).       When reviewing a report and recommendation in an

attorney disciplinary proceeding, we affirm a referee's findings

of fact unless they are found to be clearly erroneous.                                In re

Disciplinary      Proceedings        Against     Inglimo,         2007 WI 126,    ¶5,

305 Wis. 2d 71,         740 N.W.2d 125.              We     review       the    referee's

conclusions of law, however, on a de novo basis.                          Id.    Finally,

we    determine    the    appropriate      level       of       discipline      given   the

particular      facts    of   each     case,    independent         of    the   referee's

recommendation, but benefitting from it.                          In re Disciplinary

Proceedings      Against      Widule,    2003 WI 34,    ¶44,    261 Wis. 2d 45,
660 N.W.2d 686.




       3
       In the OLR's restitution statement filed September 3,
2014, the OLR advises the court that it does not seek
restitution in the matters of J.N., K.R., A.C., and J.F. because
there was no fee dispute and/or reasonably ascertainable
restitution amount, explains the reasons for the reduced request
for restitution in the matter of M.W., and explains that it
withdraws its request for restitution to G.G. and to the
Wisconsin Lawyers' Fund for Client Protection.


                                          11
                                                                                No.     2013AP312-D



       ¶35    We adopt the findings of fact and conclusions of law

to    which    the   parties         have    stipulated        and    as    adopted        by    the

referee.

       ¶36    Turning      to       the     sanction,       we    accept         the      parties'

stipulation that a three-year suspension is an appropriate level

of discipline in light of the facts of this case.                                       Given the

presence       of    prior          discipline,       the      number           of     counts    of

misconduct, the number of clients affected by the misconduct,

and the seriousness of the misconduct, a lengthy suspension is

clearly required.

       ¶37    Because          this         case      presents        no             extraordinary

circumstances        and       no   objection       to   costs       has    been        filed,    we

further determine that Attorney Bryant should be required to pay

the    full    costs      of    this      matter.        See     SCR 22.24(1m)            (supreme

court's general policy upon a finding of misconduct is to impose

all costs upon the respondent attorney).

       ¶38    Finally,         we    agree     that      Attorney      Bryant          should    be

ordered       to    pay    restitution         as     stipulated           by    the     parties:
$10,312.20 to M.W. and $5,000 to M.C.

       ¶39    IT IS ORDERED that the license of Andrew J. Bryant to

practice law in Wisconsin is suspended for a period of three

years, effective the date of this order.

       ¶40    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Andrew J. Bryant shall pay to the Office of

Lawyer Regulation the imposed costs of this proceeding.




                                               12
                                                                No.   2013AP312-D



    ¶41   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Andrew J. Bryant shall pay $10,312.20 to M.W. and

$5,000 to M.C. as restitution.

    ¶42   IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.

    ¶43   IT    IS   FURTHER    ORDERED    that   Andrew   J.    Bryant      shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶44   IT    IS    FURTHER    ORDERED     that   compliance        with    all

conditions of this order is required for reinstatement.                       See

SCR 22.28(2).




                                     13
    No.   2013AP312-D




1